Broyles, C. J.
1. The bill of exceptions recites that “after argument the court passed an order overruling plaintiff’s petition for certiorari, and judgment was rendered accordingly.” Then follows this assignment of error: “To which order and judgment the plaintiff in certiorari excepted, now excepts, and assigns as error for the following reason: .That the order overruling plaintiff’s certiorari and the judgment thereon was contrary to law.” The assignment of error “is sufficient in form, and presents for review the questions of law made in the lower court by the *771petition for certiorari and the answer.” Meeks v. Carter, 5 Ga. App. 421 (63 S. E. 517).
Decided September 4, 1931.
G. R. Cornwell, A. W. Cusic, for plaintiff in error.
Charles Q. Bruce, contra.
2. The trial of this case in the municipal court of Atlanta resulted in a directed verdict in favor of the plaintiff. The defendant’s motion for a new trial contained the usual general grounds only. It did not assign error on the direction of the verdict. In such a ease, under repeated rulings of the Supreme Court and of this court, the question whether the direction of the verdict was proper was not raised and can not be considered. The only question to be passed on is whether the verdict was authorized by the evidence, and under the evidence in the instant case that question must be answered in the affirmative. It follows that the overruling of the certiorari was not error.

Judgment affirmed.


Luke, J., conours. Bloodworth, J., absent on account of illness.